Citation Nr: 1809750	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2010, for the grant of service connection for cyst in the brain.  

2.  Entitlement to an effective date prior to June 30, 2010, for the grant of service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 8, 2003, to June 29, 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  On June 29, 2010, the Veteran separated from service, and the effective date of the grant for service connection for cyst in the brain is the next day, June 30, 2010.

2.  On June 29, 2010, the Veteran separated from service, and the effective date of the grant for service connection for migraine headaches is the next day, June 30, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 30, 2010, for the award of service connection for cyst in the brain have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date prior to June 30, 2010, for the award of service connection for migraine headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's duty to notify was satisfied by a letter in May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Earlier Effective Date

The Veteran seeks an effective date earlier than June 30, 2010, for the grant of service connection for cyst in the brain and migraine headaches.  

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The Veteran separated from service on June 29, 2010.  The Veteran submitted an application for benefits within a year of this date, on January 1, 2011.  The RO granted service connection for cyst in the brain and migraine headaches in a May 2013 decision, effective the day after the Veteran's separation from service, June 30, 2010.  The Veteran disagreed with effective date of the grant of service connection in November 2013.  The Veteran reported that her benefits began December 1, 2012, not the date she applied for benefits in January 2011.  She reiterated this contention in her substantive appeal, alleging that her service-connected date was January 12, 2012.  She disagreed with the amount of compensation she received after the grant of service connection.  

Because the Veteran's service connection claim was received within one year after her separation from service, the earliest possible date for the grant of service connection is the day following her separation from service, June 30, 2010.  While the Veteran contended that her effective date was in December 2012, each rating decision in the Veteran's file indicates an effective date of June 30, 2010.  While the Veteran disagreed with the amount of compensation she received, she did not identify errors in the assignment of an effective date that could lead to additional compensation.  

As explained above, by law, the earliest possible effective date for an award of service connection for a claim filed within one year of separation from service is the day following separation from active service.  38 U.S.C.A. § 5110(b)(1).  In this case, the Veteran separated from service on June 29, 2010, and the effective date of service connection for cyst in the brain and migraine headaches is June 30, 2010. Therefore, entitlement to earlier effective dates for the award of service connection for these disabilities must be denied as a matter of law.


ORDER

Entitlement to an effective date prior to June 30, 2010, for the award of service connection for cyst in the brain is denied.

Entitlement to an effective date prior to June 30, 2010, for the award of service connection for migraine headaches is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


